Earnest Early and the defendants in error, John McGraw and Katherine Druley, doing-business under the name of Sanitary Milk Co., were in October, 1923, milk dealers in Middle-town. The Co-operative Pure Milk Association is a co-operative agricultural association, organized under 10186-1 to 30 GC.
Prior to October, 1923, the defendants in error entered a contract by which the association furnished almost all of the milk to the Sanitary Milk Co. required by it in furnishing its daily supply to its patrons. The Sanitary Milk Co. was the only dealer said Co-operative Asso. furnished milk but it had approached other dealers in Middletown, including Early, and had sought to have them buy milk only from the Association, but they had declined to do so. Thereupon, without notice, the Sanitary Milk Co. reduced the price of milk below cost, and shortly thereafter, representatives of the Association made threats that unless Early joined with the Sanitary Milk Co. and 'bought milk from the association the price cutting would continue and if necessary the milk would be given away. Meetings of milk dealers were held and addressed by representatives of the association. At a final meeting it was .agreed to materially raise the price of milk and all dealers other than the Sanitary Milk Co. signed contracts to buy their milk from the association. It was clearly shown that the Sanitary Milk Co. and the Association had attempted to force all dealers to buy from the latter.
Early lost heavily and was awarded inadequate damages by the Butler Common Pleas but the judgment was reversed by the Appeals on the ground that no illegal act was proven which would warrant a recovery in damages by Early.
Early, in the Supreme Court, contends:
1. That the Valentine Anti-Trust Law has been violated (GC. 6390-6402).
2. That the exemption in the Co-operative Marketing Act (GC. 10186-26) does not apply to these facts.
3. That the cutting of the price of milk below cost for the purpose of forcing and intimidating other milk dealers to purchase Cooperative milk were illegal and these acts do not fall within the provisions of those permitted by 10186-26 GC.
4. That the actual damages shown were greatly in excess of the amount found due by the trial court.
5. That the judgment of the trial court was in accordance with the law, and should have been affirmed by the Appeals.